DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. This application claims priority from U.S. Provisional Patent Application No. 62/930,184, filed on 11/04/2019.

Election/Restrictions
Applicant's election with traverse of Species I, which corresponds to claims 1-10 and 12-19, associates with figure 1 filed on 09/12/2022, is acknowledged.  However, upon further consideration, it is noted the elected invention does not include claims 8-14, and the newly added claim 22 that depending on claim 8.  Evidences of the independent claim 8 and its dependent claims 9-14 are the unelected species based on the claim (“an incoming breaker coupled between the generator and the chargeable power storage device; and an outgoing breaker between the chargeable power storage device and the microgrid”) which indicate the claim is claiming for the unelected embodiment of figure 2, which corresponding to the description of embodiment in Fig. 2, paragraphs [0022]-[0024].  Furthermore, newly added claims 21 and 23 include limitation of unelected species (“the power storage system are electrically coupled in series”). The claims are also including newly introduced limitation that does not disclosed in the original specification, drawings and claims (“or a combination of both in series and in parallel”).  Therefore, the unelected limitation and the newly introduced limitation will not be considered and exclude from claims 21 and 23; hence, claims 1-7, 15-19 and partial claims 21 and 23 are currently being examined.
The traversal is on the ground(s) regarding "patentably distinct ".  Applicant argues that “[t]he only distinction between the embodiments shown in Figs. 1 and 2 of the drawings are that in Fig. 1 the power storage system is configured in parallel with the generator while in Fig. 2 the power storage system is configured in series with the generator”.  The traversal is not found persuasive.  
The restriction requirement was issued on 03/10/2022 based on the reason that: The species are independent or distinct because each species is directed to different structures and configurations. In addition, these species are not obvious variants of each other based on the current record.
An explanation was provided in the restriction requirement.
In addition to the above reasons, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The criteria of distinctness and burdensomeness have been met, as demonstrated hereinabove. Accordingly, the restriction requirement in this application is still deemed proper and is therefore made FINAL.
Claims 1-7, 15-19, 21 and 23 are pending for examination.
Claim Objections
Claim 15 is objected to because of the following informalities: 
Line 6 of the claim recites “below the set point of the generator”, the recitation should be “below [[the]] a set point of the generator”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 15-18, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WILLIAMS, US Patent Publication 2012/0292992; hereinafter “WILLIAMS” in view of Cryer et al., US Patent Publication 2014/0010671; hereinafter “Cryer”.
Regarding claim 1, WILLIAMS discloses a fracturing system (Fig. 3), comprising: 
a generator (Fig. 3, 62, 64 or 66) having a specific set point [0088] [0089]; 
a power storage system (Fig. 3, 150) comprising a chargeable power storage device [0078]; 
a microgrid (Fig. 3, 84) comprising: 
a first circuit breaker (Fig. 3, breaker of Generator#1) ([0050] “(3) switching power supplied to the load between one or both of the dual fuel engine/generators and the energy storage system based upon a power requirements of the load” indicates circuit breaker of the Generators are individually switchable), wherein the generator provides power to the microgrid via the first circuit breaker (Fig. 3, 62 provide power to 84 through breaker of Generator#1); and 
a second circuit breaker (Fig. 3, 152), wherein the power storage system is electrically coupled to the second circuit breaker to controllably supply power to or receive power from the microgrid via the second circuit breaker (Fig. 3, 150 supply or receive power to 84 through 152), wherein the first and second circuit breakers are connected to a common bus (Fig. 3, 84; 152 connect to 84, Generator breakers connected to 84 through 76, 78 and 130) for load sharing (Fig. 3, 90, 92, 94 and 96 sharing power from the Generators and battery); and 
one or more fracturing system components (Fig. 3, 90, 92, 94 and 96) configured to receive power from the microgrid (Fig. 3, 84), 
wherein the power storage system charges when the first and second circuit breakers are both closed, and the power storage system stops charging when the one or more fracturing system component requires power (Fig. 9 and Fig. 10 shows power delivery from generator and battery bank, Fig. 9 show the battery bank supplies power to the loads without charging), and the power storage system discharges power to the microgrid when a load requirement of the one or more fracturing system components is above the set point [0083] [0087]-[0089].
WILLIAMS discloses a power system having the generators for supplying power and the batteries for supplement power during peak usage in a drilling rig for extracting oil and nature gas.  WILLIAMS does not disclose the power system using in a fracturing system for extracting oil and nature gas.  Cryer discloses a power system for supplying power to a fracture system, a newer technique for extracting oil and nature gas (Fig. 4) [0056].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified WILLIAMS to incorporate the teaching of Cryer and use the power supply system in a fracture system since the facture system is the newer technique of extracting oil and gas.  Doing so would allow applying the exiting power management having maximum efficiency to minimize waste electricity through resistive load, and prolong the life of the generators in the newer technique of extracting oil and nature gas.   
Regarding claim 2, the combination of WILLIAMS and Cryer discloses the fracturing system of claim 1 above, WILLIAMS further discloses the chargeable power storage device is a solid state battery, a flow battery, a flywheel, or a capacitor [0080].
Regarding claim 3, the combination of WILLIAMS and Cryer discloses the fracturing system of claim 1 above, WILLIAMS further discloses the power storage device powers the one or more fracturing system component during conditions in which the generator is down [0084].
Regarding claim 4, the combination of WILLIAMS and Cryer discloses the fracturing system of claim 1 above, WILLIAMS further discloses the generator charges the power storage device when the first and second circuit breakers are both closed ([0078] “to absorb excess power from the generator, the first and second circuit breakers must be closed).
Regarding claim 5, the combination of WILLIAMS and Cryer discloses the fracturing system of claim 1 above, WILLIAMS further discloses the power storage device disconnects from receiving power from the generator when the one or more fracturing system components draw power ([0050] “(1) producing power from an dual fuel engine/generator so as to produce an AC power output; (2) providing an energy storage system switchably connected to the load; and (3) switching power supplied to the load between one or both of the dual fuel engine/generators and the energy storage system based upon a power requirements of the load” indicate the load consuming only from the generator and the energy storage being switched off during the load consuming power from the generator and only turn-on to supplement power based on the load requirement i.e. the generator output is insufficient provide power to the load).
Regarding claim 15, WILLIAMS discloses a method of powering a fracturing system (Fig. 3), comprising: 
supplying power to one or more components (Fig. 3, 90, 92, 94 and 96) of the fracturing system from a generator (Fig. 3, 62, 64 or 66) (Fig. 4) [0056]; 
charging a power storage system (Fig. 3, 150) from the generator during one or more conditions in which the load requirement of the one or more components of the fracturing system is below the set point of the generator ([0078] to absorb excess power from the generator [0088] [0089]; and 
supplying power to the one or more components of the fracturing system (Fig. 3, 90, 92, 94 and 96) from both the generator (Fig. 3, 62, 64 or 66) and the power storage system (Fig. 3, 150) during one or more conditions in which the load requirement of the one or more components of the fracturing system is above the set point of the generator [0083] [0087]-[0089].
WILLIAMS discloses a power system having the generators for supplying power and the batteries for supplement power during peak usage in a drilling rig for extracting oil and nature gas.  WILLIAMS does not disclose the power system using in a fracturing system for extracting oil and nature gas.  Cryer discloses a power system for supplying power to a fracture system, a newer technique for extracting oil and nature gas (Fig. 4) [0056].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified WILLIAMS to incorporate the teaching of Cryer and use the power supply system in a fracture system since the facture system is the newer technique of extracting oil and gas.  Doing so would allow applying the exiting power management having maximum efficiency to minimize waste electricity through resistive load, and prolong the life of the generators in the newer technique of extracting oil and nature gas.
Regarding claim 16, the combination of WILLIAMS and Cryer discloses the method of claim 15 above, WILLIAMS further discloses the power storage system includes a chargeable power storage device ([0078] to absorb excess power from the generator [0088] [0089]).

Regarding claim 17, the combination of WILLIAMS and Cryer discloses the method of claim 15 above, WILLIAMS also discloses the method further comprising: supplying power to the one or more components of the fracturing system from the power storage system during conditions in which the generator is down [0084].
Regarding claim 18, the combination of WILLIAMS and Cryer discloses the method of claim 15 above, WILLIAMS also discloses the power storage device disconnects from receiving power from the generator when the one or more fracturing system components draw power ([0050] “(1) producing power from an dual fuel engine/generator so as to produce an AC power output; (2) providing an energy storage system switchably connected to the load; and (3) switching power supplied to the load between one or both of the dual fuel engine/generators and the energy storage system based upon a power requirements of the load” indicate the load consuming only from the generator and the energy storage being switched off during the load consuming power from the generator and only turn-on to supplement power based on the load requirement i.e. the generator output is insufficient provide power to the load).
Regarding claims 21 and 23, the combination of WILLIAMS and Cryer discloses the fracturing system and the method of claims 1 and 15 above, WILLIAMS also discloses the generator and the power storage system are electrically coupled in series, in parallel (Fig. 3, the generators and the power storage 150 are connected in parallel for supply power to the loads), or a combination of both in series and in parallel.
Claim(s) 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WILLIAMS and Cryer in view of Bosley et al., US Patent Publication 2001/0052704; hereinafter “Bosley”.
Regarding claims 6 and 19, the combination of WILLIAMS and Cryer discloses the fracturing system and the method of claims 1 and 15 above, the combination of WILLIAMS and Cryer does not explicitly disclose the power storage device provides power to auxiliary devices and starters for one or more generators.  Bosley discloses a system battery provide power to start a generators [0075] [0077].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of WILLIAMS and Cryer to incorporate the teaching of Bosley and use the battery bank to start the generators.  Doing so would eliminate extra batteries at the generators.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WILLIAMS and Cryer in view of WILLIAMS, US Patent Publication 2013/0271083; hereinafter “WILLIAMS ‘083”.
Regarding claim 7, the combination of WILLIAMS and Cryer discloses the fracturing system of claim 1, combination of WILLIAMS and Cryer does not disclose the fracturing system further comprising: one or more additional power storage systems coupled to the microgrid.  WILLIAMS ‘083 discloses power system comprising one or more additional power storage systems (Fig. 3, 70 and 72) coupled to a microgrid (Fig. 3,86).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of WILLIAMS and Cryer to incorporate the teaching of WILLIAMS ‘083 and provide one or more additional power storage systems coupled to the microgrid.  Doing so would allow the system extending the UPS time if the generator is offline due to longer maintenance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836